In an action to recover damages for wrongful death the jury rendered a verdict for $65,000 in favor of the administratrix against the New York Dock Company, the owner of the pier on which the intestate received the injuries which resulted in his death. Prior to the submission of the case to the jury, the court dismissed the owner’s third-party complaint. On April 11, 1955, this court, on appeal by the New York Dock Company, reversed the judgment insofar as it was in favor of the administratrix, dismissed her complaint, and affirmed the judgment insofar as it dismissed the third-party complaint. Our decision stated: “ The verdict was grossly excessive.” (De Clara v. Barber S. S. Lines, 285 App. Div. 1062, 1064.) On appeal by the administratrix from so much of the judgment entered on the order of this court as reversed the judgment in her favor and dismissed the complaint, the Court of Appeals has reversed and remitted the ease to this court for further proceedings not inconsistent with the opinion therein, in relation to the excessiveness of the verdict. Judgment, insofar as it is in favor of the administratrix against the New York Dock Company, reversed and a new trial granted, with costs to abide the event, unless, within ten days after entry of an order hereon, the *899administratrix stipulate to reduce the amount of the verdict to $35,000, in which event the said judgment as so reduced is unanimously affirmed, without costs. The deceased was fifty-five years of age and was survived by his widow, one minor child, and seven adult children. He earned $60 to $80 a week when actually employed as a longshoreman. The verdict of $65,000 was grossly excessive. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.